UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/14 (Unaudited) COMMON STOCKS (95.7%) (a) Shares Value Aerospace and defense (5.8%) General Dynamics Corp. 579,400 $71,411,050 Honeywell International, Inc. 626,100 59,623,503 L-3 Communications Holdings, Inc. 532,740 58,574,763 Northrop Grumman Corp. 908,590 115,590,820 United Technologies Corp. 366,200 39,542,276 Airlines (0.9%) American Airlines Group, Inc. 1,344,300 52,306,713 Auto components (2.4%) Dana Holding Corp. 1,303,700 30,284,951 Delphi Automotive PLC (United Kingdom) 781,200 54,355,896 TRW Automotive Holdings Corp. (NON) 613,244 59,049,265 Automobiles (1.3%) Ford Motor Co. 1,625,740 28,304,133 General Motors Co. 1,371,100 47,714,280 Banks (7.1%) Bank of America Corp. 5,596,500 90,047,685 Citigroup, Inc. 1,099,523 56,790,363 JPMorgan Chase & Co. 1,421,000 84,478,450 Regions Financial Corp. 2,308,200 23,428,230 U.S. Bancorp 1,249,700 52,837,316 Wells Fargo & Co. 2,193,640 112,840,842 Beverages (1.4%) Dr. Pepper Snapple Group, Inc. 692,300 43,559,516 PepsiCo, Inc. 399,300 36,931,257 Capital markets (3.1%) Charles Schwab Corp. (The) 1,851,300 52,780,563 Invesco, Ltd. 737,500 30,119,500 State Street Corp. 1,417,380 102,093,881 Chemicals (1.7%) Air Products & Chemicals, Inc. 385,400 51,339,134 Dow Chemical Co. (The) 882,600 47,263,230 Commercial services and supplies (0.9%) Tyco International, Ltd. 1,129,130 50,381,781 Communications equipment (1.5%) Cisco Systems, Inc. 1,716,850 42,904,082 Qualcomm, Inc. 581,500 44,252,150 Consumer finance (0.8%) Capital One Financial Corp. 290,700 23,854,842 Discover Financial Services 335,200 20,906,424 Containers and packaging (1.4%) MeadWestvaco Corp. 787,200 33,849,600 Packaging Corp. of America 406,200 27,617,538 Sealed Air Corp. 549,800 19,847,780 Diversified financial services (1.1%) CME Group, Inc. 809,200 61,944,260 Diversified telecommunication services (2.9%) AT&T, Inc. 1,557,800 54,460,688 CenturyLink, Inc. 721,100 29,557,889 Verizon Communications, Inc. 1,742,770 86,824,801 Electric utilities (3.5%) American Electric Power Co., Inc. 552,700 29,679,990 Edison International 645,500 38,174,870 Exelon Corp. 1,284,300 42,921,306 NextEra Energy, Inc. 338,900 33,364,705 PPL Corp. 1,766,336 61,168,216 Energy equipment and services (0.7%) National Oilwell Varco, Inc. 466,700 40,336,881 Food and staples retail (1.2%) CVS Caremark Corp. 881,600 70,043,120 Food products (1.6%) Kellogg Co. 882,900 57,362,013 Kraft Foods Group, Inc. 651,800 38,391,020 Health-care equipment and supplies (3.5%) Baxter International, Inc. 1,270,400 95,254,592 Covidien PLC 285,725 24,809,502 St. Jude Medical, Inc. 799,300 52,426,087 Zimmer Holdings, Inc. 339,100 33,676,021 Health-care providers and services (2.6%) CIGNA Corp. 1,275,600 120,671,760 UnitedHealth Group, Inc. 394,400 34,186,592 Hotels, restaurants, and leisure (0.5%) Hilton Worldwide Holdings, Inc. (NON) 1,218,600 30,854,952 Household durables (0.4%) PulteGroup, Inc. 1,167,100 22,431,662 Household products (0.4%) Energizer Holdings, Inc. 174,400 21,193,088 Independent power and renewable electricity producers (0.8%) Abengoa Yield PLC (United Kingdom) (NON) 149,151 5,982,447 Calpine Corp. (NON) 793,665 18,865,417 NextEra Energy Partners LP (NON) 105,000 3,686,550 NRG Energy, Inc. 523,700 16,119,486 Industrial conglomerates (0.9%) General Electric Co. 2,041,800 53,045,964 Insurance (7.1%) American International Group, Inc. 1,265,353 70,935,689 Aon PLC 493,800 43,039,608 Assured Guaranty, Ltd. 1,680,500 40,584,075 Genworth Financial, Inc. Class A (NON) 2,993,000 42,470,670 Hartford Financial Services Group, Inc. (The) 1,026,200 38,020,710 MetLife, Inc. 2,041,270 111,739,120 PartnerRe, Ltd. 509,550 56,911,640 Willis Group Holdings PLC 395,000 16,578,150 IT Services (0.7%) Computer Sciences Corp. 673,900 40,292,481 Leisure products (0.6%) Hasbro, Inc. 619,200 32,603,976 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 522,800 29,883,248 Media (4.4%) CBS Corp. Class B (non-voting shares) 677,800 40,186,762 Comcast Corp. Special Class A 2,123,150 115,923,990 Liberty Global PLC Ser. C (United Kingdom) 829,800 34,793,514 Time Warner, Inc. 863,890 66,545,447 Metals and mining (0.5%) Freeport-McMoRan, Inc. (Indonesia) 848,800 30,870,856 Multi-utilities (0.4%) Ameren Corp. 637,700 25,501,623 Multiline retail (0.6%) Macy's, Inc. 564,500 35,162,705 Oil, gas, and consumable fuels (10.3%) EOG Resources, Inc. 345,100 37,919,588 Exxon Mobil Corp. 1,560,000 155,157,600 Marathon Oil Corp. 4,162,200 173,522,118 Marathon Petroleum Corp. 241,300 21,960,713 Occidental Petroleum Corp. 91,600 9,501,668 QEP Resources, Inc. 1,056,200 37,569,034 Royal Dutch Shell PLC ADR (United Kingdom) 1,477,210 119,609,694 Total SA (France) 164,744 10,864,397 Valero Energy Corp. 779,300 42,191,302 Personal products (0.9%) Coty, Inc. Class A 2,921,700 50,224,023 Pharmaceuticals (7.5%) AstraZeneca PLC ADR (United Kingdom) 882,500 67,078,825 Eli Lilly & Co. 1,947,300 123,770,388 Johnson & Johnson 1,164,870 120,831,965 Merck & Co., Inc. 1,081,800 65,026,998 Pfizer, Inc. 2,281,286 67,046,996 Real estate investment trusts (REITs) (2.2%) American Tower Corp. (R) 276,200 27,233,320 Equity Lifestyle Properties, Inc. (R) 615,700 28,131,333 Gaming and Leisure Properties, Inc. (R) (S) 750,600 24,994,980 Hatteras Financial Corp. (R) 464,400 9,241,560 MFA Financial, Inc. (R) 4,883,805 41,219,314 Real estate management and development (0.3%) Altisource Portfolio Solutions SA (NON) (S) 187,900 18,776,847 Road and rail (0.8%) Union Pacific Corp. 474,000 49,897,980 Semiconductors and semiconductor equipment (2.9%) Fairchild Semiconductor International, Inc. (NON) (S) 1,482,956 26,025,878 Intel Corp. 1,092,200 38,139,624 Maxim Integrated Products, Inc. 851,000 26,287,390 NXP Semiconductor NV (NON) 592,200 40,577,544 Texas Instruments, Inc. 784,400 37,792,392 Software (0.3%) Symantec Corp. 814,700 19,780,916 Specialty retail (0.6%) Gap, Inc. (The) 317,100 14,634,165 Office Depot, Inc. (NON) 4,098,500 20,984,320 Technology hardware, storage, and peripherals (3.7%) Apple, Inc. 706,300 72,395,750 EMC Corp. 1,991,200 58,800,136 SanDisk Corp. 500,610 49,039,756 Seagate Technology PLC 640,400 40,076,232 Thrifts and mortgage finance (0.4%) Radian Group, Inc. 1,811,385 26,373,766 Tobacco (1.9%) Altria Group, Inc. 1,087,300 46,840,884 Philip Morris International, Inc. 738,850 63,230,783 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 1,284,710 44,116,941 Total common stocks (cost $4,213,851,683) CONVERTIBLE BONDS AND NOTES (0.7%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $20,269,391 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 19,299,758 Total convertible bonds and notes (cost $27,440,612) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 59,937 $6,791,611 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 183,261 4,111,919 McDermott International, Inc. $1.563 cv. pfd. 606,059 15,242,384 Stanley Black & Decker, Inc. $6.25 cv. pfd. 23,762 2,761,140 Total convertible preferred stocks (cost $28,102,900) SHORT-TERM INVESTMENTS (3.7%) (a) Shares Value Putnam Short Term Investment Fund 0.04% (AFF) 191,659,970 $191,659,970 Putnam Cash Collateral Pool, LLC 0.18% (d) 26,306,350 26,306,350 Total short-term investments (cost $217,966,320) TOTAL INVESTMENTS Total investments (cost $4,487,361,515) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,897,525,528. (b) The aggregate identified cost on a tax basis is $4,488,750,449, resulting in gross unrealized appreciation and depreciation of $1,474,691,195 and $35,772,044, respectively, or net unrealized appreciation of $1,438,919,151. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $44,532,874 $44,532,874 $4,954 $— Putnam Short Term Investment Fund * 87,139,355 856,079,650 751,559,035 68,351 191,659,970 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $26,354,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $26,306,350. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $633,830,018 $— $— Consumer staples 427,775,704 — — Energy 648,632,995 — — Financials 1,308,373,138 — — Health care 834,662,974 — — Industrials 550,374,850 — — Information technology 536,364,331 — — Materials 210,788,138 — — Telecommunication services 214,960,319 — — Utilities 275,464,610 — — Total common stocks — — Convertible bonds and notes — 39,569,149 — Convertible preferred stocks — 28,907,054 — Short-term investments 191,659,970 26,306,350 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
